Citation Nr: 1308674	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral inguinal hernias.

3.   Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to July 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

This claim was previously before the Board in January 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's tinnitus is causally or etiologically related to service.

2.  The evidence is in relative equipoise regarding whether the Veteran's bilateral inguinal hernias are related to service.

3.  In a March 1990 rating decision, the RO denied service connection for bilateral hearing loss.

4.  Additional service treatment records (STRs) were associated with the claims file in March 2011.

5.  There is not probative evidence that the Veteran's bilateral hearing loss is causally or etiologically related to service or was manifested within a year of service.

6.  In a March 1990 rating decision, the RO denied service connection for hypertension.

7.  There is not probative evidence that the Veteran's hypertension is causally or etiologically related to service or was manifested within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for bilateral inguinal hernias have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a letter dated in May 2004 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   Additional notice was provided in August 2005.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations, the reports of which have been associated with the claims file, in conjunction with his claim.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the a person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The DRO asked specific questions, however, directed at identifying facts concerning the criteria for service connection.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system and hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

If relevant service department records are associated with the claims file at any time after VA issues a decision on a claim, VA will reconsider the previous claim, notwithstanding the requirements that new and material evidence be submitted.  38 C.F.R. § 3.156(c)(1) (2012).   Relevant service department records include service records related to a claimed in-service event, injury or disease.  See 38 C.F.R. § 3.156(c)(1)(i).  If service connection is eventually granted, reconsideration of a claim under this section preserves an effective date of the date entitlement arose or the date VA received the previously decided claim, whichever is later.  See 38 C.F.R. § 3.156(c)(3).

STRs related to the Veteran's 1966 hospitalization were associated with the claims file after the previous denial of service connection for bilateral hearing loss and hypertension in March 1990.  Since these STRs are relevant service department records under 38 C.F.R. § 3.156(c)(1), the previous decisions must be reconsidered.  See 38 C.F.R. § 3.156(c).

A.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).


The Veteran's STRs show normal hearing on a whispered voice test at enlistment  and in April 1961and do not contain audiometric testing at discharge.  Service personnel records show that the Veteran served as an airman engine mechanic during service.  Therefore, he is presumed to have been exposed to acoustic trauma during service.

In January 1990 the Veteran had a VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
5
10
25
LEFT
n/a
25
15
15
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  

The Veteran reported having hearing loss for several years.  He did not wear hearing aids.  There was no history of surgery, perforation of the drums, infections, or Meniere's syndrome.  It was noted by the examiner that hearing was within normal limits bilaterally.

The Veteran wrote in April 2007 that he had ringing in his ears and severe hearing loss that was a direct result of noise exposure from aircraft during his Naval service.

At the September 2009 DRO hearing the Veteran testified that after service he noticed that he had to turn his head a lot to hear what people were saying.  He had not been diagnosed with hearing loss at a VA facility.  As for tinnitus, the Veteran had ringing in his ears two or three times a week.

The Veteran had a VA audiological examination in March 2010 at which he reported that his audiologic concerns were ringing in the ears and being bothered by hard sounds.  He had to turn his head to hear clearly and sometimes his left ear got sore.  The Veteran said that during his military service he was exposed to airplane engines and blast shield noises.  He had no significant occupational noise exposure and had occasional recreational noise exposure from lawnmowers, weed eaters and power tools.  The Veteran first noticed bilateral tinnitus 20 to 30 years earlier and he experienced it every other day for two minutes to 24 hours.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
60
LEFT
25
25
25
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

The examiner wrote that the audiogram results showed normal sloping to severe sensorineural hearing loss bilaterally.  Middle ear status was normal from tympanograms, otoscopy was unremarkable, and acoustic reflex testing could not be completed.  The examiner felt that the current bilateral hearing loss was less likely as not related to or caused by military noise exposure because when the hearing was tested 24 years after service, it was normal.  The bilateral tinnitus was less likely related to or caused by military noise exposure because of the reported onset date.

The only competent opinion of record is from the March 2010 VA examiner, who felt that the bilateral hearing loss and tinnitus were not caused by or a result of military noise exposure.  The opinion can be given probative value because the examiner was informed of the pertinent facts, fully articulated the opinion, and supported it with a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  

There are no medical opinions of record indicating that the bilateral hearing loss and tinnitus are related to service.  While the Veteran has made statements to the effect that his bilateral hearing loss and tinnitus are related to his active service, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Finally, there is also no indication from the record that the Veteran had sensorineural hearing loss within a year of service.

Because the evidence preponderates against the claims of service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Bilateral Inguinal Hernia

The STRs show that in June 1966 the Veteran was noted to have a bilateral indirect inguinal hernia.  At a surgical consultation he was noted to have bilateral relaxed inguinal rings but no definite hernia, and surgery was not required. 

December 1989 VA treatment records indicate that the Veteran had a left inguinal hernia that was reducible.  October 2004 VA treatment records indicate that the Veteran had a left inguinal hernia.  There were occasional episodes of pain and it was reducible.  He was diagnosed with bilateral inguinal hernias, left greater than right.

The Veteran had a VA examination in January 2005 at which he reported an injury to his left inguinal area during service in the 1960s while going up a ladder.  He reported being told that he had a relaxed inguinal ring on his left side.  No surgery had been performed.  The Veteran rated his pain to the left inguinal area as a six to seven out of 10.  It was worse with activity and occurred once or twice a week.  On examination there was a protrusion bilaterally in the inguinal areas.  Both hernias were reducible.  The examiner opined that it was less likely as not that the history of congenitally large inguinal rings was related to his present bilateral inguinal hernias.  The rationale was that the STRs did not show evidence of inguinal hernias and that there was no post-service medical records to support his claim.

A private family physician wrote in April 2006 that the Veteran had full blown bilateral inguinal hernias that were direct in nature.  They were directly related to the inguinal rings from service, and therefore the physician felt that they were related to service.  The Veteran could "get by" without surgery since he was not working.

The Veteran testified at the September 2009 DRO hearing that his inguinal hernias started 15 or 16 years before.  A private physician examined the Veteran in December 2009 and wrote that the inguinal hernias were indirectly related to service.  

After reviewing the evidence of record, the Board finds that service connection is warranted for the Veteran's bilateral inguinal hernias.  Probative value cannot be given to the opinion of the January 2005 VA examiner because his rationale was that the STRs did not show treatment.  As discussed above, the STRs that were later associated with the claims file show that the Veteran was initially diagnosed with a bilateral indirect inguinal hernia during service and that the diagnosis was changed to bilateral relaxed inguinal rings.  Therefore, the rationale of the VA examiner is not supported be the record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).

In contrast to the VA examiner, the April 2006 private physician felt that the Veteran's bilateral inguinal hernias were directly related to the inguinal rings from service.  Although it is not clear whether the physician reviewed the Veteran's records, the STRs that were later associated with the claims file show that the statement was accurate regarding the in-service treatment.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304.  Furthermore, "most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Id.  Therefore, probative value can be given to the physician's statement.  Furthermore, the December 2009 examination report indicates an indirect connection between service and the current hernias, although an explanation was not provided so less probative value is given to this opinion.  See id.
 
Applying the benefit of the doubt doctrine, all reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral inguinal hernias is granted.

C.  Hypertension

The Veteran had a VA examination in January 1990 at which he said that he did not have hypertension and had never been told that he had it.  The examiner noted no history of heart or lung disease.  Blood pressure was 130/82 sitting, 128/83 standing, and 130/84 recumbent.  The examiner felt that hypertension was not present.

VA treatment records from May 2004 to March 2010 do not show that the Veteran was ever diagnosed with hypertension.  The systolic blood pressure ranged between 99 and 150 and the diastolic blood pressure ranged between 60 and 90.

The Veteran testified at the September 2009 DRO hearing that he did not have high blood pressure and that his blood pressure was usually about 105/89.

At a private examination in December 2009, the Veteran's blood pressure was 130/93 and he was diagnosed with hypertension.  No opinion was provided regarding the relationship between hypertension and the Veteran's military service.

There are no medical opinions of record indicating that the Veteran has hypertension that is related to service.  The only diagnosis of hypertension of record was from December 2009, which was over 43 years after the Veteran's active service.  VA treatment records from prior to December 2009 did not show a diagnosis of hypertension.  While the record shows that the Veteran has been diagnosed with hypertension, the treatment records show that he did not have hypertension for over 43 years after service.  The Veteran's testimony at the September 2009 hearing was that he did not have high blood pressure and had not been diagnosed with hypertension.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, there is also no indication from the record that the Veteran had hypertension within a year of service.  See 38 C.F.R. § 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral inguinal hernias is granted.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


